[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10620         ELEVENTH CIRCUIT
                                        Non-Argument Calendar    SEPTEMBER 21, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                          D.C. Docket No. 1:07-cr-00233-ODE-RGV-3

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                          Plaintiff-Appellee,

                                                  versus

VERNON MARCUS COLEMAN,
a.k.a. Wu,

llllllllllllllllllllllllllllllllllllllll                          Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (September 21, 2011)



Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      Vernon Coleman appeals his sentence of 87 months of imprisonment for

conspiring to distribute five kilograms or more of cocaine. 21 U.S.C. § 846.

Coleman argues that his sentence is unreasonable. We affirm.

      Coleman’s sentence is procedurally and substantively reasonable. Coleman

facilitated the sale of more than 150 kilograms of cocaine by the Black Mafia

Family to a drug dealer in Birmingham, Alabama. After Coleman learned that he

had been indicted, he assumed a false identity and evaded arrest for at least two

years. Although the district court was “not too sure that [it] agree[d] with” the

arrangement between the United States and Coleman to award him an adjustment

for a minor role in the conspiracy based on his background as described in the

presentence investigation report, the district court reduced Coleman’s offense

level and then correctly calculated Coleman’s advisory guideline range of 70 to 87

months of imprisonment. The district court reasonably determined that a sentence

at the high end of the guideline range “appropriately reflect[ed] the seriousness of

[Coleman’s] criminal conduct,” and took “into account the very large amount of

drug distribution that [he] was involved in, his obvious knowledge of the very

widespread nature of the drug conspiracy,” and the “huge amounts of drugs [that]

were being distributed by [the] group.” Coleman argues that there is an

unwarranted disparity between his sentence of 87 months of imprisonment and the

                                          2
64-month sentence that the district court imposed on his codefendant, Barima

McKnight, but the two men were not similarly situated, see United States v.

Spoerke, 568 F.3d 1236, 1252 (11th Cir. 2009). In contrast to Coleman’s role as a

facilitator and intermediary between distributors of large amounts of cocaine,

McKnight loaded and unloaded cocaine and money and counted money. The

district court did not abuse its discretion.

      We AFFIRM Coleman’s sentence.




                                               3